Exhibit 10.4

LOGO [g134539g71f69.jpg]

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is entered
into to be effective as of October 1, 2010 (“Effective Date”) by and between
Dialogic Corporation, a wholly-owned subsidiary of Dialogic Inc. (“Dialogic”)
and Anthony Housefather (“Executive”).

WHEREAS Executive has been employed by Dialogic since August 25, 1997 (“Start
Date”) under the terms of an offer letter as has been amended from time to time
(“Original Employment Agreement”) and currently occupies the position of
Executive Vice President and Chief Administrative Officer.

WHEREAS, pursuant to an Employment Agreement (“Amended and Restated Employment
Agreement”) dated as of November 2, 2009, Dialogic and Executive amended and
restated the terms and conditions of Executive’s employment with Dialogic
superceding and replacing the Original Employment Agreement in its entirety

WHEREAS, on October 1, 2010, Dialogic closed a series of transactions with
Dialogic Inc., formerly known as Veraz Networks, Inc., pursuant to which
Dialogic became a wholly-owned subsidiary of Dialogic Inc. and pursuant to which
Executive’s position with Dialogic was redefined.

WHEREAS Dialogic and Executive wish to more fully set out the terms of
Executive’s employment with Dialogic and therefore desire to replace the
Original Employment Agreement and the Amended and Restated Employment Agreement
with this Agreement as of the Effective Date.

WHEREAS, notwithstanding the foregoing, Dialogic acknowledges that, for all
purposes related to Executive’s employment, including but not limited to
Executive’s rights under this Agreement, rights under law and rights under
Dialogic policies, it shall recognize Executive’s full term of employment,
commencing on the Start Date.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
Dialogic and Executive hereby agree as follows:

1. Preamble. The preamble of this Agreement forms an integral part of this
Agreement as if it was recited at length herein.

2. Employment. Dialogic agrees to continue to employ Executive and Executive
hereby accepts such continued employment with Dialogic to serve as Executive
Vice President Chief Administrative Officer for Dialogic and its direct and
indirect subsidiaries and Dialogic’s parent corporation, Dialogic Inc. together
with its direct and indirect subsidiaries (“Dialogic Group”), upon the revised
terms and conditions as set forth in this Agreement for the period beginning on
the Effective Date and continuing until the termination of Executive’s
employment with Dialogic, as permitted under Section 6 of this Agreement (the
“Employment Period”).

3. Position and Duties.

 

  (a)

During the Employment Period, Executive shall serve as the Executive Vice
President and Chief Administrative Officer of the Dialogic Group and shall have
the normal duties, responsibilities and authority of an individual holding such
position, subject to the power of the Board of Directors of Dialogic, or its
successor company, if applicable, (in either case, the “Board”) to reasonably
expand or

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500 Fax:  514 745-5588    Page 1 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

limit such duties, responsibilities and authority within the confines of the
customary duties, responsibilities and authority commensurate with Executive’s
position.

 

  (b) Executive shall report both to the Chief Executive Officer of Dialogic and
to the President and Chief Operating Officer of Dialogic or such other
individuals as the Board may designate, and Executive shall devote his best
efforts and his full business time and attention (except for permitted vacation
periods and reasonable periods of illness or other incapacity) to the business
and affairs of the business of Dialogic and the business and affairs of all the
Dialogic Group. Executive shall perform his duties and responsibilities to the
best of his abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

  (c) Notwithstanding the foregoing, during the Employment Period, it shall not
be a violation of this Agreement for Executive to (i) run for and hold public
office; (ii) serve on industry trade, civic or charitable boards or committees;
(iii) deliver lectures or fulfill speaking engagements; or (iv) manage personal
investments, as long as such activities do not negatively impact in a material
way the performance of the Executive’s duties and responsibilities to Dialogic.
During the Employment Period, the Executive shall be permitted to serve on
for-profit corporate boards of directors and advisory committees if approved in
advance by the Board, which approval shall not unreasonably be withheld or
delayed unless the company concerned is a direct or indirect competitor of
Dialogic, in which case the Board may withhold approval at its entire
discretion.

 

  (d) Dialogic acknowledges that Executive is required by virtue of his position
to serve as a director and officer of Dialogic and/or many other companies in
the Dialogic Group. Dialogic agrees to maintain directors and officers insurance
that will cover Executive in the performance of his functions as a director and
officer of Dialogic and any other company in the Dialogic Group. Dialogic and
Executive have executed the indemnity agreement, attached hereto as Annex A
(“Indemnity Agreement”) and agree that the Indemnity Agreement supercedes any
previous indemnity agreements executed by Dialogic and Executive, including the
indemnity agreement executed January 2, 2003 and the indemnity agreement
executed on or about November 2, 2009. This Indemnity Agreement remains in
effect during and after the Employment Period.

4. Base Salary, Bonus and Benefits.

 

  (a) Base Salary. During the Employment Period, Executive’s base salary shall
be as set from time to time by the Board or a Committee of the Board
(“Compensation Committee”), but under no circumstances will be less than CAD
$250,000 per annum (“Base Salary”), unless a reduction in pay is mutually agreed
to by both Executive and Dialogic. The Base Salary shall be payable in regular
installments in accordance with Dialogic’s general payroll practices and shall
be subject to customary withholding taxes and standard payroll deductions.
Executive and Dialogic understand and agree that all prior agreements, including
specifically the letter agreement dated April 8, 2009, with respect to
reductions in pay have now been terminated and no longer carry any force or
effect

 

  (b)

Car Allowance. Executive will continue to receive an annual car allowance of CAD
9,000, which allowance shall be paid in 24 roughly equal installments of CAD375
each on approximately the 15th and last day of each calendar month.

 

  (c)

Bonus. In addition to the one time bonuses related to real estate and facilities
and purchasing functions

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 2 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

which are covered by subsections 4(i) and 4 (j) below, Executive will be
eligible to earn target incentive compensation equal to $50,000 per year based
on 100% achievement of Dialogic Group objectives as determined by the Board of
Directors of Dialogic Inc. and set forth in a bonus plan of general
applicability to all executives in the Dialogic Group. Executive’s entitlement
to be fully or partially paid for the target incentive compensation each year
will be determined based on the Dialogic Group’s achievement of company
objectives.

 

  (d) Benefits. During the Employment Period, Executive will be entitled to
participate in all of Dialogic’s employee benefit programs for which senior
executive employees of the Dialogic Group are generally eligible (collectively,
the “Benefits”).

 

  (e) Paid Time Off. During the Employment Period, Executive will be entitled to
paid time off in accordance with Dialogic’s policy in effect as of the Effective
Date and all such paid time off benefits shall otherwise be administered and
taken in accordance with Dialogic’s policy for paid time off as in effect from
time to time. Notwithstanding anything to the contrary contained in Dialogic’s
paid time off policies then in effect, Dialogic acknowledges that Executive has
exceptionally been permitted to carry over unused vacation days from previous
years, such that Executive was credited with 63 days of such carried over
vacation as of April 30, 2009, which are exceeding the vacation amounts
Executive would otherwise be entitled to carry over. (“Vacation Carry-Over
Days”). It is hereby agreed that Executive will make reasonable efforts to use a
minimum of five (5) such Vacation Carry-Over Days per year, provided that it is
scheduled and taken in accordance with Dialogic’s policy for paid time off as in
effect from time to time. For the period commencing May 1, 2010, Executive
understands and agrees that all paid time off (other than the Vacation
Carry-Over Days described above) will accrue and must be taken in accordance
with the standard Dialogic policies for employees in Canada.

 

  (f) Expenses. Executive acknowledges that the position of Executive Vice
President and Chief Administrative Officer is one that will require extensive
travel in order to perform the specified job responsibilities. Dialogic shall
reimburse Executive for all reasonable expenses incurred by him in the course of
performing his duties under this Agreement which are consistent with Dialogic’s
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to Executive’s compliance with Dialogic’s
requirements with respect to reporting and documentation of such expenses.

 

  (g) RRSP Contribution. Executive will continue to receive an RRSP contribution
in the amount of CAD5400 on an annual basis which shall be directly deposited in
January of each calendar year into the account designated by Executive.

 

  (h) Bar Fees and Insurance. Dialogic shall reimburse Executive for all fees
and expenses associated with his remaining a licensed attorney and member in
good standing of the bar. This includes annual bar membership fees and
associated professional insurance.

 

  (i)

Real Estate Performance Bonus. Executive shall be entitled to receive a one-time
Real Estate Performance Bonus which shall not exceed $75,000 in total.
Executive’s entitlement to the Real Estate Performance Bonus shall be based on
the reduction of the total property base rental cost of the Dialogic Group for
2010 (exclusive of one-time costs for lease termination payments) by the
percentages set out below for future annual periods. To determine the total
property base rental for future annual periods,

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 3 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

leases for new sites shall be excluded. However for the purposes of this
subsection new sites shall not mean moving offices from one location to another
nearby location but rather shall mean an entirely new site being opened that did
not exist in 2010. The Real Estate Performance Bonus shall be paid based on the
Dialogic Group having achieved savings of: (i) 2%-$15,000; (ii) 4%-$30,000;
(iii) 6%-$45,000; (iv) 8%-$60,000; and (iv) 10% or more $75,000. Eligibility for
the Real Estate Performance Bonus shall be calculated at the end of every
calendar year until the maximum amount is paid. Once the amount is calculated at
the end of every calendar year, the Executive shall be paid the difference
between the amount that he is eligible to earn above less any Real Estate
Performance Bonus amounts already paid in previous years.

 

  (j) Purchasing Performance Bonus. Executive shall be entitled to receive a
one-time Purchasing Performance Bonus which shall not exceed $75,000.
Executive’s entitlement to the Purchasing Performance Bonus shall be based on
the reduction of the purchasing price of goods that are the responsibility of
the purchasing department after the Effective Date based on a benchmark of
lowest cost of the Dialogic Group in 2010 on equal purchases by the percentages
set out below for future annual periods. Dialogic shall provide such benchmark
calculation to the Executive at the end of 2010 and then shall calculate the
purchase price of such goods on an annual basis. The Purchasing Performance
Bonus shall be paid based on the Dialogic Group having achieved savings of:
(i) Minimum 5% savings $25,000 bonus; (ii) 12.5% savings -$50,000 bonus;
(iii) 20% savings $75,000 bonus. Eligibility for the Purchasing Performance
Bonus shall be calculated at the end of every calendar year until the maximum
amount is paid. Once the amount is calculated at the end of every calendar year,
the Executive shall be paid the difference between the amount that he is
eligible to earn above less any Purchasing Performance Bonus amounts already
paid in previous years.

5. Stock Options. Annex B attached hereto summarizes the stock options
previously granted to Executive. All options were granted pursuant to Dialogic’s
2006 Equity Incentive Plan.

6. Termination of Employment.

 

  (a) Dialogic and Executive agree that Executive’s employment under this
Agreement may be terminated in any of the following ways, subject only to the
terms of this Section 6:

 

  (i) By Dialogic with Cause (as defined below) on simple notice from Dialogic
to Executive, the whole without further notice, payment in lieu of notice,
severance or any indemnity whatsoever due to Executive;

 

  (ii)

By Dialogic without Cause upon giving Executive at least sixty (60) days prior
notice in writing of such termination (“Notice Period”). During the Notice
Period, and as a condition of the benefits and payments set out in paragraph
6(c), Executive will continue to diligently and faithfully exercise his duties
and responsibilities hereunder, including providing a successful turnover to
either his direct manager or to any other person designated by Dialogic.
Notwithstanding the foregoing, Dialogic may, at its option and sole discretion,
choose to waive the benefit of Executive’s services for all or part of the
Notice Period, in which event, Dialogic will, in addition to its obligations
under paragraph 6(c), continue to pay Executive his Base Salary hereunder for
such remaining part of the Notice Period, up to a maximum of 60 days from the
date on which such notice of termination is given. Without prejudice to the
foregoing, Executive

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 4 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

and Dialogic may mutually agree for Executive to take all or part of his accrued
and untaken vacation during the Notice Period;

 

  (iii) As a result of Executive’s resignation upon Executive providing Dialogic
with at least sixty (60) days prior notice in writing of his intention to resign
(“Notice of Resignation Period”). During the Notice of Resignation Period,
Executive will continue to diligently and faithfully exercise his duties and
responsibilities hereunder, including providing a successful turnover to either
his direct manager or to any other person designated by Dialogic.
Notwithstanding the foregoing, Dialogic may, at its option and sole discretion,
choose to waive all or part of the Notice of Resignation Period, in which event,
Dialogic will, in addition to any obligations it may have under paragraph 6(b),
continue to pay Executive his Base Salary hereunder for such remaining part of
the Notice of Resignation Period, up to a maximum of 60 days from the date on
which such notice of resignation is given. Without prejudice to the foregoing,
Executive and Dialogic may mutually agree for Executive to take all or part of
his accrued and untaken vacation during the Resignation Notice Period.

 

  (iv) As a result of Executive’s Death or Disability;

 

  (v) As a result of Executive’s Constructive Dismissal (as defined below).

 

  (b) In the event that Executive’s employment is terminated with Cause under
paragraph 6(a)(i) or of Executive’s resignation under paragraph 6(a)(iii),
Executive’s employment hereunder will be deemed to have ended as of the date on
which notice of termination is given or the last day of the Notice of
Resignation Period, as the case may be, and Executive shall be entitled only to
receive his Base Salary through to such date, as well as all accrued and untaken
vacation including the Vacation Carry- Over Days as per Dialogic’s policy,
subject to all applicable withholding and other appropriate deductions.

 

  (c) In the event that Executive’s employment is terminated without Cause under
paragraph 6(a)(ii), as a result of Executive’s Constructive Dismissal under
paragraph 6(a)(v) or as a result of Executive’s Disability under paragraph
6(a)(iv), Executive’s employment hereunder will be deemed to have ended as of
(a) the last day of the Notice Period, (b) the date on which Executive gives
notice of his intent to resign as a result of an event of Constructive
Dismissal, or (c) the date on which Executive is notified of the termination of
his employment as a result of Disability, as the case may be (in each case, the
“Termination Date”), and Executive shall be entitled to receive, in addition to
any notice entitlement under paragraph 6(a)(ii), and subject to all applicable
withholding and other appropriate deductions:

 

  (i) Base Salary through the Termination Date;

 

  (ii) Any then accrued and unpaid Bonus for any fiscal year of Dialogic which
ended prior to the Termination Date and to which Executive is entitled under the
terms of the applicable bonus plan, in which case such Bonus will be paid on the
date such Bonus would otherwise have been payable to Executive;

 

  (iii) All accrued and untaken vacation as of the Termination Date including
the Vacation Carry- Over Days, the whole in accordance with Dialogic policy;

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 5 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

  (iv) Executive’s then Base Salary for a period equivalent to one (1) month per
year of service with Dialogic (as calculated from Executive’s Start Date through
the Termination Date, including a pro-rata amount for any partial year of
employment), up to a maximum of twenty-four (24) months (“Severance Period”),
payable in arrears in accordance with Dialogic’s general payroll practices
commencing with the first payroll following Termination Date and ending at the
end of the Severance Period;

 

  (v) Payment of Executive’s Car Allowance during the Severance Period in
accordance with Dialogic’s practices and policies then in effect;

 

  (vi) Any RRSP contribution that would normally have been made during the
Severance Period in accordance with Dialogic’s practices and policies then in
effect;

 

  (vii) Continuation of Dialogic’s contributions to Executive’s medical and
dental benefits provided by Dialogic during the Severance Period, but only to
the extent that Executive is not otherwise eligible to receive substantially
equivalent health insurance in connection with any subsequent employment
obtained by Executive. Short-term and Long-term disability and life insurance
coverage shall end on the Termination Date;

 

  (viii) Executive shall be allowed to purchase his laptop computer for book
value from Dialogic and shall be able to retain his cell phone or blackberry at
his request provided he assumes the associated costs following the Termination
Date.

 

  (d) Executive’s entitlement to the payments and benefits referred to in
paragraph 6(c) is conditional upon Executive’s execution of a full and final
general release, pursuant to which Executive will release Dialogic, any member
of the Dialogic Group, the Board and the other officers of Dialogic from all
claims relating to his employment or termination thereof, except for Dialogic’s
express obligations under paragraph 6(c) and those of Dialogic’s express
obligations designed to survive the Agreement such as paragraph 2(d) and Exhibit
A, which general release shall be in a form and content mutually agreeable to
Executive and Dialogic. As part of such general release, Dialogic, the Dialogic
Group, and the Board and officers shall release any claims it may have against
the Executive, his heirs and successors relating to his employment or
termination thereof except for Executive’s express obligations designed to
survive the Agreement such as paragraph 10.

 

  (e) In the event that Executive’s employment is terminated by reason of the
Executive’s death, Executive’s employment hereunder will be deemed to have ended
as of the date of his death, and Executive’s estate or representatives thereof
will be entitled to receive all Base Salary and payment of all accrued and
untaken vacation including the Vacation Carry- Over Days through the date of
Executive’s death, as well as any then accrued and unpaid Bonus for any fiscal
year of Dialogic which ended prior to Executive’s death and to which Executive
would have been entitled under the terms of the applicable bonus plan, in which
case such Bonus will be paid on the date such Bonus would otherwise have been
payable to Executive.

 

  (f)

Except as expressly provided in this Section 6 or as required by law, upon the
date Executive ceases to be employed by Dialogic (i) all of Executive’s rights
to Base Salary, Bonus and Benefits hereunder (if any) shall cease immediately
and (ii) no other notice, pay in lieu of notice, severance, retirement benefits
or any other payment or entitlement whatsoever shall be due or payable by
Dialogic or any company of the

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 6 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

Dialogic Group to Executive.

 

  (g) Executive and Dialogic agree that the notice and payments set out in this
Section 6 include all notice and payments to which Executive may be entitled by
law in the Province of Quebec. Executive agrees that the notice and payments
specified above are in full satisfaction of any amounts to which Executive might
be entitled under this Agreement as well as any applicable law, including under
the Act respecting labour standards and the Civil Code of Quebec.

 

  (h) Upon any termination of Executive’s employment, for any reason, whether by
Executive or by Dialogic, Executive shall immediately resign from all positions
as a corporate office and directorships of Dialogic or of any Dialogic Group
company or any of their related or affiliated companies, as applicable.

 

  (i) For purposes of this Agreement, the following definitions will apply:

 

  (i) “Cause” will mean (i) Executive’s conviction by a court (or plea of guilty
or no contest) of a felony; (ii) any act(s) or omission(s) by Executive which is
grossly negligent and which results in material harm to the business,
operations, financial condition, properties, assets, prospects, value or
reputation of any company of the Dialogic Group; (iii) Executive’s willful
misconduct which results in material harm to Dialogic or any company of the
Dialogic Group and/or which has a material adverse effect on the business,
operations, properties, assets, prospects, value or business relationships of
any company of the Dialogic Group; (iv) Executive’s willful disregard of the
lawful and reasonable written directives of the Board or the President and CEO
provided that Executive shall have five (5) business days from written
notification of the breach by Dialogic in which to remedy such breach; or (v) a
material breach by the Executive of any material covenant of this Agreement,
including those set out in Sections 7, 8 and 9 hereof, provided that Executive
shall have twenty (20) business days from written notification of the breach by
Dialogic in which to remedy such breach; or (vi) Executive’s gross negligence in
the performance of a material aspect of his job functions and responsibilities.

 

  (ii)

“Constructive Dismissal” shall mean, without Executive’s express written
consent, (i) the material breach by Dialogic (or any successor thereto) of any
of its material obligations under this Agreement (including the obligation of
Dialogic to pay Base Salary), provided that such breach is not cured within
twenty (20) business days after written notice by Executive to the Chief
Executive Officer, copied to Dialogic’s General Counsel and Senior VP Human
Resources, that such breach has occurred and will serve as cause for
Constructive Dismissal, or (ii) the material reduction or diminution by the
Board of the duties, responsibilities, title, authority or reporting
relationship of Executive or the assignment by the Board to Executive of duties
that, in all material respects, are inconsistent with Executive’s position as
Executive Vice President and Chief Administrative Officer of the Dialogic Group,
provided that such action is not cured within twenty (20) business days after
written notice by Executive to the Chief Executive Officer, copied to Dialogic’s
General Counsel and Senior VP Human Resources, that such event has occurred and
will serve as cause for Constructive Dismissal, or (iii) the relocation of the
Executive’s principal office to a location that is more than 50 miles from
Montreal, Quebec, Canada without prior agreement with Executive or (iv) the
Executive’s resignation no earlier than one year following the Effective Date
where the Executive has advised the Chief Executive Officer , copied to
Dialogic’s General Counsel and Senior VP Human Resources that he wishes to
return

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 7 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

to the position of Executive Vice President and General Counsel and Dialogic has
not allowed the Executive to return to the position of Executive Vice President
and General Counsel or agreed with the Executive on a different mutually
agreeable senior officer position within twenty (20) business days of the
Executive’s written notice.

 

  (iii) “Disability” shall mean the absence of Executive from Executive’s duties
to Dialogic on a full-time basis for a total of six months during any 12-month
period as a result of incapacity due to mental or physical illness which is
determined by (i) a physician selected by Dialogic and acceptable to Executive
or Executive’s legal representative (such agreement as to acceptability not to
be unreasonably withheld or delayed), (ii) a court of competent jurisdiction or
(iii) indisputable evidence of the applicable incapacity. A Disability shall not
be “incurred” hereunder until, at the earliest, the last day of the sixth month
of such absence

7. Agreement to Withhold Amounts Owed to Dialogic: Should it be reasonably
determined that Executive owes Dialogic money for any reason, either during
Executive’s employment or upon or following termination of Executive’s
employment, Executive agrees that Dialogic may withhold such amounts owed from
any amounts payable to Executive under this Agreement.

8. Confidential Information. Executive acknowledges that he has executed
Dialogic’s Confidentiality Agreement, which is attached as Annex C to this
Agreement and which forms a separate and standalone agreement between the
parties which survives any termination of this Agreement. Upon termination of
his employment for whatever reason, should Dialogic so request Executive shall
immediately deliver to Dialogic, or at any other time Dialogic may request, all
information (as defined in the Confidentiality Agreement) relating to the
business or affairs of any Dialogic Group company which he may then possess or
have under his control. Alternatively Dialogic may permit the Executive to
retain the confidential information pursuant to Executive’s obligations under
Annex C should Executive so accept, in order to be able to ask Executive
questions related to such information following the Termination Date. Executive
shall be permitted to retain his rolodex, PDA and similar address and personal
telephone directories.

9. Inventions and Patents. Executive acknowledges that he has executed
Dialogic’s Inventions and Secrecy Agreement, a copy of which is attached as
Annex D to this Agreement and which forms a separate and standalone agreement
between the parties which survives any termination of this Agreement.

10. Non-Solicitation; Non-Competition.

 

  (a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with
Dialogic he has and will continue to become familiar with Dialogic’s and the
Dialogic Group’s trade secrets and with other confidential information
concerning the Dialogic Group and that his services shall be of special, unique
and extraordinary value to the Dialogic Group. Therefore, Executive agrees that,
during the Employment Period and for twelve (12) months thereafter:

 

  (i) Executive will not directly or indirectly solicit any business involving
or similar to any existing or planned products or services marketed by any
Dialogic company from any person or organization which was, to Executive’s
knowledge, within two (2) years prior to his termination, a customer or a bona
fide prospective customer of any Dialogic Group company;

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 8 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

 

  (ii) Executive will not request or advise any customer, bona fide prospective
customer, supplier, licensee, licensor, landlord or other business relation of
any Dialogic Group company to withdraw, curtail or cancel its business dealings
with such Dialogic Group company;

 

  (iii) Executive will not directly or indirectly recruit , or solicit any
employee of any Dialogic Group company or encourage any employee of any Dialogic
Group company to leave such Dialogic Group company’s employ; and

 

  (b) Each party hereto agrees not to make, or cause or assist any other person
to make, any statement or communication (other than for the purpose of enforcing
this Agreement) to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of, or is an untrue statement
regarding Executive, Dialogic or any Dialogic Group company.

 

  (c) In the event of the breach by Executive of any of the provisions of this
Section 10, Dialogic shall be entitled, in addition to all other available
rights and remedies, to withhold any or all of the amounts agreed to be paid to
the Executive hereunder until such breach is cured. If, at the time of
enforcement of this Section 10, a court shall hold that the duration or scope
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration or scope reasonable under such
circumstances shall be substituted for the stated duration or scope and that the
court shall be allowed to revise the restrictions contained herein to cover the
maximum period and scope permitted by law.

11. Remedies. In addition and supplementary to other rights and remedies
existing in its favor, either party may apply to the court of law or equity of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
including Sections 7, 8 or 9 hereof.

12. Law Applicable: All terms of this Agreement shall be interpreted under the
laws of the Province of Quebec and the laws of Canada applicable therein.

13. Severability: If, for any reason, any provision of this Agreement is held
invalid, the other provisions shall remain in effect insofar as is consistent
with law.

14. Language: This Agreement has been drafted in English at the express wish of
the parties. Ce contrat a été rédigé en anglais à la demande expresse des
parties.

15. Confidentiality: The parties agree to keep the substance of this Agreement
and/or any discussions or negotiations relating to this Agreement in the
strictest confidence and to not reveal the terms of this Agreement to anyone
except on a confidential basis to their professional, financial or legal
advisors or, in the case of Executive, to his immediate family, for any reason
whatsoever, except as required by law. Notwithstanding the foregoing, Dialogic
may disclose this Agreement and/or its terms on a strictly confidential basis to
duly authorized persons who require such information in the normal course of
business or in the context of any business operation or transaction.

16. Entire Agreement: This Agreement expresses the entire agreement between
Executive and Dialogic with respect to Executive’s employment and it may not be
amended except in writing.

17. By signing this Agreement, Executive expressly acknowledges that he have had
an adequate opportunity to review and consider the Agreement before signing it,
including an opportunity to consult with legal counsel of his

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 9 of 10 with Appendices



--------------------------------------------------------------------------------

LOGO [g134539g71f69.jpg]

 

choosing should he so wish, and that he is signing this Agreement voluntarily
and with the intent to be bound by its terms.

DIALOGIC CORPORATION.

 

/s/ Nick Jensen

  Nick Jensen, CEO and Chairman of the Board of Directors

Please indicate your acceptance of these terms and conditions by signing where
indicated below and faxing a copy of this Agreement (including any Annexes) to
the attention of Rosanne Sargent, Senior V.P. Human Resources, to her fax number
at 973-967-6030 or by sending a PDF copy to her via email at
Rosanne.sargent@dialogic.com, and then sending the executed originals to her
attention at 1515 Route Ten East, Parsippany, NJ, 07054, with a signed copy to
Beverly Draper, for your personnel file which is maintained in Montreal, Quebec,
Canada.

 

/s/ Anthony Housefather

   

12/30/10

Anthony Housefather     Date

 

 

 

       Dialogic Corporation   9800 Cavendish Blvd   5th Floor   Montreal  
Quebec   Canada   H4M 2V9                      www.dialogic.com        Tel: 514 
745-5500   Fax: 514  745-5588    Page 10 of 10 with Appendices